--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 22nd day of
April, 2010 (“Effective Date”), by and between HELIX WIND, CORP., a Nevada
corporation (“Helix” or “Company”), and KEVIN CLAUDIIO (“Executive”), and is
made with reference to the following considerations and terms:
 
I.
Recitals.

 
A.   As of the December 1, 2008, Employee has been employed by Company as the
Chief Financial Officer and entered into an Employment Agreement effective that
date.  The Company and Executive desire for this Agreement to supersede and
replace the Previous Agreement.
 
B.   To foster loyalty to the Company, to free Executive from any day-to-day
concerns about job security with the Company, and to encourage Employee to
devote his or her undivided attention and energy to furthering the interests of
the Company, it is desirable that Executive shall have an employment contract
with the Company, and that Executive shall thus have a greater expectation of
either continuing employment or a compensating severance payment for a finite
period into the future than Executive would have under a strictly at-will
employment status with the Company.
 
C.   In light of the foregoing promises, and in consideration of the mutual
covenants contained herein and other valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive (each
individually, a “Party”, and collectively, the “Parties”) hereby agree as
follows:
 
II.
Employment Term and Duties.

 
A.   Initial Term.  Company agrees to employ Executive, and Executive hereby
accepts such employment in accordance with the terms of this Agreement,
commencing on the Effective Date and ending on the third year anniversary of the
Effective Date (“Initial Term”), unless this Agreement is earlier terminated as
provided herein.
 
1.   Automatic Extensions.  Unless terminated earlier, this Agreement shall be
automatically extended for additional periods of three (3) years each (an
“Additional Period”) at the end of the Initial Term and any Additional Period of
this Agreement. The term of this Agreement shall include any Additional Period
for which this Agreement has been automatically extended.
 
 
1 of 11

--------------------------------------------------------------------------------


 
III.
Duties and Responsibilities of Executive.

 
A.   Performance of Duties.  Executive shall serve as the CFO of the Company
and, as such, he shall perform all duties commonly incident to such
office.  Executive shall lead the company’s SEC filing requirements by quarter
and on an annual basis ensuring compliance and timely submittals of all required
reports plus S-1 registration statement, S-8 Option Plan filing, and all SOX
Compliance and related filings.   Executive will interface with legal counsel
and audit firms to satisfy Company requirements and filing deadlines.  Executive
will work closely with Investment Banking Firm and outside investors in support
of all capital raises for the Company. Executive responsibilities will also
include without limitation, day to day responsibility for financial reporting
and cash management.  Executive shall report to the CEO and perform such
additional duties as may be designated by the CEO and Board of Directors (the
“Board”).   The Executive agrees to serve the Company faithfully and to the best
of his ability, and to devote that amount of time, attention and effort to the
company which is necessary in order to satisfy the requests of Executive
Management.  The Executive further agrees (i) to use his best reasonable efforts
to preserve intact the goodwill, customer relations and employee relations of
Helix and (ii) to take such specified actions as the Company may reasonably
request with respect to such customers and employees of Helix as the Company may
identify.  The Executive hereby confirms that he is under no contractual
commitments inconsistent with his obligations set forth in this Agreement.
 
B.   Competitive Activities Prohibited.  The Executive acknowledges that the
Company has invested substantial time, money and resources in the development
and retention of its Confidential Information (defined herein), customers,
accounts and business partners, and further acknowledges that during the course
of the Executive employment with the Company the Executive has had and will have
access to the Company’s Confidential Information, and will be introduced to
existing and prospective customers, accounts and business partners of the
Company.  The Executive acknowledges and agrees that any and all “goodwill”
associated with any existing or prospective customer, account or business
partner belongs exclusively to the Company, including, but not limited to, any
goodwill created as a result of direct or indirect contacts or relationships
between the Executive and any existing or prospective customers, accounts or
business partners.  Additionally, the parties acknowledge and agree that
Executive possesses skills that are special, unique or extraordinary and that
the value of the Company depends upon his use of such skills on its behalf.  In
recognition of this, the Executive covenants and agrees that during the
operation of this Agreement, Executive shall not, without the prior written
authorization of the Board, directly or indirectly, engage in any other activity
which is directly competitive to the Company’s business in any existing or
proposed geographic region.  Nothing in this Agreement shall prevent Executive
from engaging in any voluntary or for-profit activity within or outside the wind
energy industry that is not competitive with Company.
 
IV.
Compensation.

 
A.   Base Salary, Accrued Compensation, and Signing Bonus.  As compensation for
all services rendered by the Executive under this Agreement, the Company shall
pay to the Executive compensation comprising Base Salary and Accrued
Compensation as follows:
 
1.   Accrued Compensation.   The Company acknowledges and agrees it has an
obligation to pay Employee the amount of $50,000 for a bonus earned for the
period of Executive’s employment with the Company prior to the Effective
Date.  At such time as the Company, in the discretion of management, has secured
sufficient assets to pay the Accrued Compensation, the same or a portion there
of shall immediately be paid to Executive.
 
2.   Payment of Base Salary.  Base Salary shall be payable monthly in accordance
with the Company’s regular payroll policies, and shall be exclusive of and not
in lieu of other compensation benefits and bonus(es) payable pursuant to this
Agreement. Payments will be calculated pro rata if payment for less than a full
month is due.  Executive’s current Base Annual Salary is $200,000 and will
remain current, $225,000 beginning January 1, 2011, and $250,000 beginning
January 1, 2012.
 
 
2 of 11

--------------------------------------------------------------------------------


 
3.   Withholdings.  All compensation paid pursuant to this Agreement shall be
subject to all applicable federal, state and local taxes, including, without
limitation, income tax and other employment taxes required to be withheld with
respect to compensation paid by a corporation to its employees.
 
4.   Annual Compensation Review.  The Board shall review Executive’s Base Salary
and Incentive Bonus prior to the end of each calendar year, for the purpose of
determining whether any increase (but not decrease) is appropriate beyond any
increase in Base Salary as provided above  The Board shall perform an annual
evaluation of Executive’s performance and effectiveness.  Among the factors
taken into account will be success in meeting milestones and budgets previously
established by the Board, increase in net profit from the previous year. The
Board will consider any increases in compensation taking into account
Executive’s contribution to the increase in profit and shareholder value and
available cash flow to the Company.
 
B.   Bonus and Incentive Pay.  Executive shall be entitled to receive incentive
and bonus compensation (collectively, “Bonus Pay”), as follows:
 
1.   Incentive Compensation.  Executive shall be entitled to annual Incentive
Compensation in accordance with the Company’s Incentive Compensation Plan (the
“Plan”) to be established by the Board and/or Compensation Committee for each
calendar year.  Unless otherwise agreed in writing, in the event Executive is
terminated prior to the end of a calendar quarter, he shall be entitled to
participate in the Plan on a pro rata basis equal to the number of days employed
in the quarter with the Company divided by 90.  Incentive Compensation shall be
evaluated by the Compensation Committee and paid quarterly, based upon the
Company’s success in achieving the Incentive Goals set forth in the Plan.  On or
before January 31 of each calendar year, the Compensation Committee shall review
the Plan and, in its sole discretion, determine to leave it in place or modify
the Incentive Goals and/or compensation payable thereunder for the remainder of
such calendar year.
 
2.   Annual Bonus. During the term of this Agreement, for calendar year 2010 the
Company will pay to the Executive a bonus for achieving the Three Phased
Operational Plan in place to get the company back on track and generating
revenues and shareholder value within the calendar year of 2010. For achieving
the execution of the Three Phased Operation Plan the Executive will be awarded a
bonus in the amount of $50,000 to be paid no later than January 31, 2011.  For
the following two years of this employment agreement, Executive’s bonuses will
be set by the Board of Directors, or its Compensation Committee, based on
performance metrics put in place for calendar years January 1, 2011 through the
Initial Term. Additional bonuses, from time to time, the payment, amounts and
timing of which shall be determined annually by the Board, or it’s Compensation
Committee, in its sole discretion.
 
C.   Fringe Benefits.  Solely during the Period of Employment, the Company shall
provide the following fringe benefits to the Executive:
 
1.   Vacation.  Executive shall be entitled to four (4) weeks paid vacation each
year in addition to all holidays recognized by the California State and federal
government. Vacation must be used within that calendar year or it will be lost.
There is no role over policy or accruing policy.
 
 
3 of 11

--------------------------------------------------------------------------------


 
2.   Insurance.  The Company shall provide or reimburse Executive for health and
medical, dental, optical, life, and disability insurance.
 
3.   Business Expenses Reimbursements.  During the term of this Agreement,
Company shall reimburse Executive promptly for all reasonable business expenses
incurred by Executive whether or not deductible by Company for income tax
purposes, including without limitation, travel, entertainment, parking, business
meetings, industry membership dues, cellular telephones and usage charges, and
such other business expenses reasonably incurred by Executive in the pursuit and
furtherance of the Company’s business.  Such expenses shall be reimbursed only
upon presentation to the Company of appropriate documentation substantiating
such expense.
 
D.   Equity Participation. The Incentive Stock Option dated February 11, 2009,
granted to Executive to purchase 610,000 shares of the Company Common Stock (the
“2009 Option Shares”) in accordance with the Company’s 2009 Share Employee
Incentive  Stock Option Plan (“2009 Stock Plan”) shall remain in full force and
effect.  For the avoidance of doubt, as of the Effective Date, 488,000 of the
2009 Option Shares are fully vested and the remaining 122,000 become vested on
February 11, 2011. The Executive has been granted an additional 1,400,000
options as of the Effective Date which shall vest according to the terms of the
option agreement.  An S-8 Filing for the 2009 Stock Plan will take place no
later than August 1, 2010.   Additional stock options under the 2009 Stock Plan
shall be granted at the discretion of the Board based on the performance of
Executive and the Company.
 
4.   Accelerated Vesting.  In the event there is a Change of Control (as defined
herein) or Company terminates the Executive’s employment during the Term of
Employment other than pursuant to Section V.C. (described below), or if
Executive terminates his employment pursuant to Section V.F (described below),
all unvested Stock Options granted to Executive pursuant to the 2009 Stock Plan
will immediately vest, as further described in Executive’s Stock Option
Agreement.
 
5.   “Change of Control” shall mean a change in ownership or control of the
Company effected through any of the following transactions:
 
a.   a merger, consolidation or reorganization approved by the Company’s
stockholders, UNLESS securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;
 
b.   any stockholder-approved transfer or other disposition of all or
substantially all of the Company’s assets; or
 
c.   the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person or company that directly or
indirectly controls, is controlled by, or is under common control with, the
Company), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934) of securities possession more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders which the Board recommends such stockholders accept.
 
 
4 of 11

--------------------------------------------------------------------------------


 
6.   Reload Option: In the event this Agreement is renewed or extended for an
additional Term as provided in Section II.A.1, the Company shall grant to
Executive a further Option to purchase additional shares of the Company Common
Stock (a “Reload Option”).  Any such Reload Option (i) shall be for a number of
shares equal to 2.5% of the then issued and outstanding shares of capital Stock
of the Company, on a fully diluted basis; (ii) shall have a Term of five (5)
years; (iii) shall have an exercise price which is equal to one hundred percent
(100%) of the Fair Market Value of the Stock subject to the Reload Option on the
date of renewal or extension; and (iv) shall otherwise be granted and
exercisable on terms and conditions substantially identical to those applicable
to the 2009 Option Shares.  Any such Reload Option shall be subject to such
other terms and conditions as the Board or Committee may determine.
 
V.
Termination of Employment.

 
A.   Notice.  Executive’s employment with the Company may be terminated by the
Company With or Without Cause, upon written notice to Executive.
 
B.   Termination Without Cause.  The Company shall have the unrestricted right
to terminate Executive at any time “Without Cause,” i.e., for no reason, or any
reason that does not violate current law.  Upon any termination Without Cause,
the Company’s sole obligation to Executive shall be to pay Executive the amount
of Executive’s then current Base Salary that Executive would have earned for a
period of one (1) year after the termination date and annual Bonus Pay (as
described above) if any, equal to the amount of Executive’s Bonus for during the
same period as stated in the Agreement.  (the “Severance Payment”) .  The
“Severance Payment” will be paid upon the Executive’s departure from the Company
in one single payment upon Executive’s agreement to execute a mutually agreeable
release.
 
C.   Termination For Cause.  The Company shall have the unrestricted right to
terminate Executive at any time “For Cause,” as that term is defined below.  And
upon any termination For Cause, the Company’s sole obligation to Executive shall
be to pay Executive a minimum of three (3) months Base Salary at the Executives’
current rate of Base Salary as stated in the Agreement during the existing term
as the “Severance Payment” and any Bonus Pay (as described above) if any,
according to the governing calculation/pay-out terms.  The Severance Payment
shall be made in one single payment upon the Executive’s departure from the
Company and agreement to execute a mutually agreeable release.
 
1.   For purposes of this Agreement, “For Cause” shall mean (i) gross and
willful misconduct during the course of employment that is injurious to the
Company, including but not limited to, wrongful appropriation of funds of the
Company or its affiliates or the commission of a felony; (ii) the conviction of
a felony which impairs the Executive’s ability substantially to perform his
duties with the Company; or (iii) that Executive has engaged in a material or
repeated, willful, non-performance of his duties, after that deficiency has been
called to his attention in writing, and which he has failed to correct within a
reasonable time, normally within 30 days.  For purposes of this definition, no
act, or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.
 
 
5 of 11

--------------------------------------------------------------------------------


 
2.   With reference to For Cause, termination shall not occur until the Company
has demonstrated that the infraction is well founded in fact and material, and
uncorrected by Executive.
 
D.   Termination Upon Death or Disability.  This Agreement shall terminate
immediately upon the death or total permanent disability of Executive.  In such
event the Company’s sole obligation to Executive shall be to pay Executive
and/or Executive’s estate the amount of one year Base Salary at the current Base
Salary rate.  In addition, any Bonus Pay (as described above) will also be paid
out at the same time.  “Severance Payment” will be made in one single payment
immediately upon Death or Disability to the Executive or his/her estate.
 
E.   Change of Control.  In the event of a change in corporate control (as
described in Section IV.D.3 et seq., above), Executive may elect, in his sole
discretion, to trigger the termination provisions set forth in Section V.F
(below), as though triggered by the Company.
 
F.   Termination by Executive.  Executive may terminate this Agreement at any
time upon ninety (90) days’ written notice to the Company, and, upon Executive
providing such notice, the Company, at its sole discretion, may terminate this
Agreement immediately upon payment of three (3) months Base Salary at current
rate of pay to Executive and Bonus Pay (as described above) in one single
payment upon Executives departure; provided, however, that in the event
Executive terminates his employment for “Good Reason”, as defined below,
Executive shall be entitled to the Severance Payment provided for under Section
V.B.   Severance Payment shall be maid in one single payment upon the Executives
departure from the Company.
 
1.   Good Reason Defined.  “Good Reason” shall mean the occurrence of any one or
more of the following events without the Executive’s express written consent:
(i) any decrease in Executive’s Base Salary and/or a material reduction of the
“Executive’s” title or responsibility; (ii) the Company’s failure to pay any
other required amounts set forth in this Agreement; (iii) the Company’s failure
to provide fringe benefits provided for herein; (iv) a relocation of the
“Executive’s” job to a location which is both outside the same metropolitan area
and more than thirty (30) miles from his previous work location; or (v) a Change
of Control.
 
VI.
Protection of Company Property.

 
A.   Restriction on Use.  Executive recognizes and acknowledges that he will
have access to Confidential Information (as defined below) relating to the
business or interest of the Company or of persons with whom the Company may have
business relationships.  Except as permitted herein or as may be approved by the
Company from time to time, the Executive will not during the Term of Employment
or at any time thereafter, use, disclose or permit to be known by any other
person or entity, any Confidential Information of the Company (except as
required by applicable law or in connection with the performance of the
Executive’s duties and responsibilities hereunder).  If Executive is requested
or becomes legally compelled to disclose any of the Confidential Information, he
will give prompt notice of such request or legal compulsion to the Company.  The
Company may waive compliance with this section VII or will provide Executive
with legal counsel at no cost to Executive to seek an appropriate remedy.
 
1.   Confidential Information Defined.  The term “Confidential Information”
means information relating to the Company’s business affairs, proprietary
technology, trade secrets, patented processes, research and development data,
know-how, market studies and forecasts, competitive analyses, pricing policies,
vendor and supplier lists, employee lists, employment agreements (other than
this Agreement), personnel policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, customer lists, commercial
arrangements, or any other information relating to the Company’s business that
is not generally known to the public or to actual or potential competitors of
the Company (other than through a breach of this Agreement).  This obligation
shall continue until such Confidential Information becomes publicly available,
other than pursuant to a breach of this Section VI by the Executive, regardless
of whether the Executive continues to be employed by the Company.
 
 
6 of 11

--------------------------------------------------------------------------------


 
B.   Company Materials.  It is further agreed and understood by and between the
parties to this Agreement that all “Company Materials,” which include, but are
not limited to, computers, computer software, computer disks, tapes, printouts,
source, HTML and other code, flowcharts, schematics, designs, graphics,
drawings, photographs, charts, graphs, notebooks, customer lists, sound
recordings, other tangible or intangible manifestation of content, and all other
documents whether printed, typewritten, handwritten, electronic, or stored on
computer disks, tapes, hard drives, or any other tangible medium, as well as
samples, prototypes, models, products and the like, shall be the exclusive
property of the Company and, upon termination of Executive’s employment with the
Company, and/or upon the request of the Company, all Company Materials,
including copies thereof, as well as all other Company property then in the
Executive’s possession or control, shall be returned to and left with the
Company. Anything in this Section VI to the contrary notwithstanding, Executive
shall be entitled to retain his personal “rolodex” and any Company Materials
contained in his personal computer so long as he does not disclose any Company
Materials to any third parties.
 
C.   Inventions Discovered By Executive.
 
1.   Disclosure.  The Executive shall promptly disclose to the Company any
invention, improvement, discovery, process, formula or method or other
intellectual property, whether or not patentable or copyrightable (collectively,
“Inventions”), conceived or first reduced to practice by the Executive, either
alone or jointly with others, while performing services hereunder (or, if based
on any Confidential Information, within one (1) year after the term of this
Agreement):
 
a.   which directly relate to any line of business activity of the Company, if
then conducted or then being actively planned by the Company, with which the
Executive was or is involved; or
 
b.   which is developed using time, material or facilities of the Company,
whether or not during working hours.
 
2.   Transfer of Title.  The Executive hereby quitclaims to the Company all of
the Executive’s right, title and interest in and to any such Inventions.  During
and after the Term, the Executive shall execute any documents necessary to
perfect the quitclaim of such Inventions to the Company and to enable the
Company to apply for, obtain and enforce patents, trademarks and copyrights in
any and all countries on such Inventions, including, without limitation, the
execution of any instruments and the giving of evidence and testimony, without
further compensation beyond the Executive’s agreed compensation during the
course of the Executive’s employment.  Without limiting the foregoing, the
Executive further acknowledges that all original works of authorship by the
Executive, whether created alone or jointly with others, relating to the
Executive’s employment with the Company, and which are protectable by copyright,
are “works made for hire” within the meaning of the United States Copyright Act,
17 U.S.C. Section 101, as amended, and the copyright of which shall be owned
solely, completely and exclusively by the Company.  If any Invention is
considered to be a work not included in the categories of work covered by the
United States Copyright Act, 17 U.S.C. Section 101, as amended, such work is
hereby conveyed and transferred completely and exclusively to the Company.  The
Executive hereby irrevocably designates counsel to the Company as the
Executive’s agent and attorney-in-fact to do all lawful acts necessary to apply
for and obtain patents and copyrights and to enforce the Company’s rights under
this Section VI. This Section VI shall survive the termination of this
Agreement.  Any conveyance of copyright hereunder includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively “Moral Rights”).  To the
extent such Moral Rights cannot be conveyed under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, the Executive hereby waives such Moral Rights and consents to any
action of the Company that would violate such Moral Rights in the absence of
such consent.  The Executive agrees to confirm any such waivers and consents
from time to time as requested by the Company.
 
 
7 of 11

--------------------------------------------------------------------------------


 
D.   Injunctive Relief.  Notwithstanding any provisions of this Agreement to the
contrary, Executive agrees that the remedy at law for any breach of this section
shall be insufficient and inadequate to protect the Company’s legitimate
interests, and, therefore, the Company shall at all times be and remain fully
entitled to immediate and permanent injunctive relief (without the need for
posting a bond) for any such breach in addition to any and all other relief,
damages and/or other remedies available to the Company at law or in equity.
 
VII.
Non-Solicitation.

 
A.   Acknowledgment.  The Executive acknowledges that the Company has invested
substantial time, money and resources in the development and retention of its
Inventions, Confidential Information (including trade secrets), customers,
accounts and business partners, and further acknowledges that during the course
of the Executive’s employment with the Company the Executive has had and will
have access to the Company’s inventions and Confidential Information (including
trade secrets), and will be introduced to existing and prospective customers,
accounts and business partners of the Company.  The Executive acknowledges and
agrees that any and all “goodwill” associated with any existing or prospective
customer, account or business partner belongs exclusively to the Company,
including, but not limited to, any goodwill created as a result of direct or
indirect contacts or relationships between the Executive and any existing or
prospective customers, accounts or business partners.  Additionally, the parties
acknowledge and agree that Executive possesses skills that are special, unique
or extraordinary and that the value of the Company depends upon his use of such
skills on its behalf.
 
B.   Non-Solicitation.  In recognition of this, the Executive covenants and
agrees that:
 
1.   During the Term of Executive’s employment with the Company, and for a
period of one (1) year thereafter, the Executive may not entice, solicit or
encourage any Company employee to leave the employ of the Company or any
independent contractor to sever its engagement with the Company, absent prior
written consent from the Company.
 
2.   During the Term of Executive’s employment with the Company, and for a
period of one (1) year thereafter, the Executive may not, directly or
indirectly, entice, solicit or encourage any customer or prospective customer of
the Company to cease doing business with the Company, reduce its relationship
with the Company or refrain from establishing or expanding a relationship with
the Company.
 
3.   The provisions of this Section VII are necessary and reasonable to (i)
protect the Company’s business interests, and (ii) the specific temporal,
geographic and substantive provisions set forth herein.
 
C.   Injunctive Relief.  Notwithstanding any provisions of this Agreement to the
contrary, Executive agrees that the remedy at law for any breach of this section
shall be insufficient and inadequate to protect the Company’s legitimate
interests, and, therefore, the Company shall at all times be and remain fully
entitled to immediate and permanent injunctive relief (without the need for
posting a bond) for any such breach in addition to any and all other relief,
damages and/or other remedies available to the Company at law or in equity.
 
 
8 of 11

--------------------------------------------------------------------------------


 
VIII.
Miscellaneous.

 
A.   Entire Agreement.  This Agreement (including any other documents referred
to herein) contains the entire understanding between the parties hereto with
respect to the subject matter hereof and as of the Effective Date this Agreement
supersedes and terminates any prior understandings, agreements, obligations or
representations, written or oral, relating to the subject matter hereof,
including but not limited to the Previous Agreement.
 
B.   Modification, Amendment, Waiver or Termination.  No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement.  No course of dealing
between the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.  No delay on the part of the Company in exercising any right
hereunder shall operate as a waiver of such right.  No waiver, express or
implied, by the Company of any right or any breach by the Executive shall
constitute a waiver of any other right or breach by the Executive.
 
C.   Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby.  In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may be validly and enforceably
covered.  The Executive acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement be given the construction which
renders its provision valid and enforceable to the maximum extent (not exceeding
its express terms) possible under applicable law.
 
D.   Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement, except that the Company may, without the consent
of the Executive, assign its rights and obligations under this Agreement to any
corporation, firm or other business entity with or into which the Company may
merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, the Company.  No such assignment by the Company
shall discharge the Company from any liability hereunder.
 
E.   Third-Party Benefit.  Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
 
 
 
 
9 of 11

--------------------------------------------------------------------------------


 
F.   Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when actually delivered or when mailed by United
States registered mail, postage prepaid, addressed to the other party as
follows:
 
If to the Company, to:
Helix Wind, Corp
Attention:  Scott Weinbrandt, CEO
13030 Lamia Point
San Diego, CA 92130

 
 
With copy to:
Steven J. Davis, Esq.
A Professional Corporation
1042 N. El Camino Real, B261
Encinitas, CA  92024

 
 
If to the Executive:
Kevin Claudio
15422 Harrow Lane
Poway, CA 92064

 
Either party to this Agreement may change its address for purposes of this
Notice subsection by giving 15 days’ prior notice to the other party hereto.
 
G.   Headings.  The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
H.   Governing Law.  All matters relating to the interpretation, construction,
validity and enforcement of this agreement shall be governed by the internal
laws of the state of California, without giving effect to any choice of law
provisions thereof.
 
I.   Counterparts.  This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement, and any party hereto may execute this
Agreement by signing any such counterpart.
 
 
 
10 of 11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date first set forth below.
 
“COMPANY”


Helix Wind, Corp.,
a Nevada corporation


By:   /s/ Scott
Weinbrandt                                                            
Scott Weinbrandt, its Chairman, CEO, & President


“EXECUTIVE”
 
Kevin Claudio
 
/s/ Kevin Claudio                                                   
 


 
 
 
 
 
 
 
 
 
11 of 11

--------------------------------------------------------------------------------

 
 